Citation Nr: 1038581	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, served on active 
duty from March 1969 to December 1970.  He is in receipt of 
several medals, to include, the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In his December 2008 substantive appeal the Veteran indicated 
that he wanted a Board hearing at his local RO.  However, in an 
attached statement, the Veteran clarified that he wanted a local 
hearing before a Decision Review Officer (DRO).  A DRO hearing 
was held in January 2009 and a transcript of this proceeding has 
been associated with the claims file.  

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's PTSD has been 
manifested by no more than some occupational and social 
impairment with deficiencies in most areas due to near-continuous 
anxiety and depression, difficulty with concentration, memory 
impairment, disturbances in motivation and mood disturbance, 
self-isolation, impaired judgment and insight, nightmares, 
flashbacks, and sleep disturbance.  The evidence consistently 
shows the Veteran's personal hygiene and nutrition are good, with 
no evidence of a significant impairment in speech or 
communication.  The Veteran has consistently been alert and 
oriented to time, person, and place.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-
connected PTSD is more disabling than currently evaluated.  
Service connection for PTSD was initially granted by rating 
decision dated in October 2007 and a 50 percent disability rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective July 20, 2007, the date of the Veteran's claim.     

Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although rating 
personnel are directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 
9411.  A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks), impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A score of 61 to 70 is defined as indicating some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 
240, 242- 244 (1995).

Analysis

Evidence relevant to the level of severity of the Veteran's PTSD 
includes VA psychiatric examination reports dated in October 2007 
and February 2009.  Also of record are VA outpatient treatment 
reports dated from September 1994 through April 2009.  A December 
2004 VA outpatient treatment report shows a GAF of 30.  During 
the October 2007 VA examination the Veteran was assigned a GAF of 
55 and during the February 2009 VA examination the Veteran was 
assigned a GAF of 50.       

Review of the evidence reveals that the Veteran's service-
connected PTSD is manifested by anxiety, depression, mood swings, 
nightmares, flashbacks, and sleep disturbance.  The Veteran has 
reported that he constantly feels anxious and the evidence 
reflects that, at least on one occasion, the Veteran was unable 
to undergo mental status evaluation with the door closed.  See 
December 2004 VA outpatient treatment record.  Nevertheless, the 
evidence also reflects that the Veteran's anxiety has decreased 
with medication.  See November 2007 VA outpatient treatment 
record.  As to his depression, the evidence reflects that the 
Veteran has consistently reported feeling depressed, with 
fluctuations in the severity of his depression related to 
different situations in his life.  See VA outpatient treatment 
records dated December 2007 and July and December 2008. 

The Veteran has reported that he has problems with concentrating 
and remembering things.  He has specifically reported that he 
forgets to pay his bills and that he has to write everything 
down.  In support of his assertion, the Veteran has submitted lay 
statements from individuals who report that they have noticed 
that the Veteran appears to lose his train of thought and ability 
to concentrate while having a conversation.  See lay statements 
dated March 2008.  The objective medical evidence reflects that 
the Veteran's immediate, recent, and remote memory was described 
as grossly intact during the October 2007 VA examination, while 
he also demonstrated some mild difficulty with attention and 
concentration issues at that time.  However, during the February 
2009 VA examination, the Veteran was noted to have a "good 
deal" of difficulty with memory undertakings and attention and 
concentration tasks.  See VA examination reports dated October 
2007 and February 2009.  

The Veteran's thought process has been consistently described as 
linear and goal-directed but there has been evidence of 
impairment in his thought content.  In this regard, the evidence 
reflects that the Veteran has historically denied having suicidal 
or homicidal ideation, audio or visual hallucinations, and no 
delusions, obsessions, or compulsions.  See December 2004 VA 
outpatient treatment record; October 2007 VA examination report.  
However, in December 2007, the Veteran reported having audio 
hallucinations for the first time since service, as he reported 
hearing voices about twice a week, and he also reported having 
visual hallucinations, which consisted of seeing ghosts.  
Thereafter, the Veteran reported that medication had helped 
reduce his hallucinations but he continued to report having 
intermittent audio and visual hallucinations.  See VA outpatient 
treatment records dated from January 2008 to April 2009.  While 
the Veteran continued to deny experiencing homicidal ideation, 
the evidence reflects that he began reporting having suicidal 
thoughts which fluctuated in frequency.  See Id.  In addition to 
the foregoing, a December 2007 VA outpatient treatment record 
reflects that the Veteran exhibited positive symptoms of 
psychosis, although the treating physician did not identify the 
specific symptoms to which he was referring.  The Veteran's 
insight and judgment have been variously described as fair to 
poor.  

The evidence consistently shows the Veteran's personal hygiene 
and nutrition are good and, while his speech has been described 
as quiet, taciturn, and slow, his communication has also been 
described as spontaneous and non-pressured, with no evidence of 
illogical, obscure, or irrelevant speech.  The Veteran has 
consistently been alert and oriented to time, person, and place, 
with only one occurrence of moderate disorientation to time when 
he thought he was March instead of February.  See February 2009 
VA examination report.  

The evidence variously describes the Veteran's mood as depressed, 
okay, and dysthymic and the evidence reflects that his affect has 
been sad, tearful, euthymic, and mildly depressed but reactive.  

As to work and social relationships, the evidence reflects that 
the Veteran has not worked since March 2002.  During the January 
2009 DRO hearing, he testified that, when he last worked, he went 
off the handle with his supervisors and co-workers.  In this 
context, the Board notes the evidence reflects the Veteran has 
difficulty with mood disturbance and self-isolation.  The Veteran 
has consistently reported being irritable but he has stated that 
he avoids people as to avoid becoming irritable.  He has also 
reported that he cannot tolerate crowds or closed places, and the 
evidence reflects that the Veteran is homeless and cannot 
tolerate shelters.  The Veteran has reported that he maintains 
regular, weekly contact with his mother and sister and that he 
maintains close ties with up to three of his seven children.  He 
has also reported that he does not have any friends outside of 
his family but more recent evidence of record reflects that he 
joined a billiards club and was making friends.  See October 2007 
VA examination report; December 2008 VA outpatient treatment 
record.  Nevertheless, the Veteran has consistently reported that 
he stays home most of the time and ends up watching television.  

The evidence reflects that the Veteran has been married twice and 
he has reported that his anger and rebellious reaction to 
criticism led to his divorces.  See October 2007 VA examination 
report.  In fact, the Veteran's first ex-wife submitted a 
statement wherein she described the Veteran's mood swings and 
raging fits where he would throw things and which resulted in the 
neighbors calling the police more than once.  See February 2009 
lay statement from S.P.  While S.P. did not report that the 
Veteran's mood swings resulted in physical violence, she stated 
that she thought the Veteran would become more violent by hitting 
her and that she could not sleep because of the stress.  The 
evidence reflects that the Veteran's second marriage was rocky, 
at best, as he and his second wife separated after only three 
months of marriage, reconciled shortly thereafter, but eventually 
decided on divorce after the Veteran's wife secured a restraining 
order against him.  See VA outpatient treatment records dated 
from September 2007 to December 2008.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected PTSD is manifested by a serious occupational 
and social impairment and warrants no more than a 70 percent 
disability evaluation under DC 9411.  With respect to the 
specific criteria for a 70 percent rating, the evidence reflects 
that the Veteran experiences suicidal ideation, impaired impulse 
control, and an inability to establish and maintain effective 
relationships, which result in problems with work, family and 
other social relations, judgment, thinking, and mood.  In this 
regard, the evidence reflects that the Veteran experiences near-
continuous depression, which does not affect his ability to 
function independently, appropriately, or effectively but affects 
his mood and desire to interact with others.  

In addition to the evidence of disturbances in the Veteran's 
mood, the evidence also reflects that his impaired judgment and 
memory impairment affects his overall functioning.  In evaluating 
this claim, the Board finds especially probative that, during the 
pendency of this claim and appeal, the Veteran manifested new 
symptoms of suicidal ideation and audio hallucinations, which 
represent an increase in the severity of his impairment in 
thought content.  As a result, the Board finds that the Veteran's 
service-connected PTSD is manifested by an occupational and 
social impairment with deficiencies in most areas due to a myriad 
of symptoms, which warrants a 70 percent rating under DC 9411.  
This finding is supported by the GAF scores reflected in the 
preponderance of the evidence.  Indeed, the preponderance of the 
evidence reflects that the Veteran has been assigned GAF scores 
ranging from 30 to 55, which denote serious to moderate symptoms 
and a serious impairment in social and occupational functioning, 
as well as serious impairment in communication or judgment.  

A 100 percent rating is not warranted in this case.  While there 
is evidence of a serious impairment in social and occupational 
functioning, there is no evidence that the Veteran has persistent 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation, or his own name.  The 
evidence consistently shows the Veteran's personal hygiene and 
nutrition are good, with no evidence of a significant impairment 
in speech or communication.  The Veteran has consistently been 
alert and oriented to time, person, and place.

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, after careful review of the available 
diagnostic codes and the medical evidence of record, the Board 
finds there are no other diagnostic codes that provide a basis to 
assign an evaluation higher than the 70 percent rating currently 
assigned.  As for a "staged" rating, the Board notes the 
Veteran has demonstrated a consistent level of impairment, with 
only occasional increase and decrease in the frequency and 
severity of his symptoms, which warrants a 70 percent rating 
since the effective date of the grant of service connection.

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence supports the grant 
of a 70 percent rating, but no higher, for service-connected 
PTSD.  All reasonable doubt has been resolved in favor of the 
Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, substantially compliant notice was sent in October 
2004 and July 2008 letters and the claim was readjudicated in a 
December 2008 statement of the case and April 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
outpatient treatment records dated from July 1999 to April 2009 
and all records available from the Social Security Administration 
(SSA).  In this regard, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In addition to the foregoing, the 
Veteran was afforded a VA examination in conjunction with this 
claim in October 2007 and February 2009.  Finally, the Veteran 
testified before the RO at a hearing in January 2009 and was 
afforded the opportunity to give testimony before the Board, 
although he declined to do so.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.
 

ORDER

An initial disability of 70 percent for PTSD is granted, subject 
to the law and regulations governing the award of monetary 
benefits. 




REMAND

The Veteran is seeking entitlement to a total disability rating 
based upon individual unemployability.  He has asserted that he 
is unable to work due to his service-connected PTSD.  See January 
2008 VA Form 21-8940.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

The Veteran is service-connected for PTSD, which, as discussed 
above, is rated as 70 percent disabling under DC 9411.  Because 
the Veteran has one service-connected disability rated as at 
least 60 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are 
met.  However, there remains a question as to whether the 
Veteran's service-connected PTSD, alone, renders the Veteran 
unemployable.  

The evidentiary record reflects that the Veteran has not worked 
since March 2002; however, it is not clear what disabilities 
cause the Veteran's inability to work.  An SSA disability report 
reflects that the Veteran reported he is unable to work due to 
gout, PTSD, anxiety disorder, a heart attack in February 2007, 
and high blood pressure.  Indeed, the Veteran has also reported 
that he is unable to work due to such symptoms, including memory 
loss and depression.  See December 2004 VA outpatient treatment 
record; January 2009 DRO hearing transcript.  

At the February 2009 VA examination, the examining physician 
stated that he did not see that the Veteran's PTSD led to 
unemployability, but he also stated that he expected the 
Veteran's executive functioning skills would lead to that 
designation.  In this regard, the February 2009 examiner stated 
that the Veteran's executive functioning generally leads him to 
worry about the Veteran's management of activities of daily 
living, to include his financial matters.  It is not clear how 
the VA examiner determined that the Veteran's executive 
functioning skills, but not his overall PTSD disability, would 
lead to unemployability.  Indeed, there is no discussion as to 
whether the Veteran's executive functioning skills are related to 
or symptoms of his PTSD disability; nor is there any discussion 
as to any affect the Veteran's PTSD symptoms have on his ability 
to work.  In this regard, the Board notes that, while the 
Veteran's PTSD may not result in complete unemployability, it is 
likely that his PTSD symptoms, namely his memory loss, mood 
disturbances, and impaired thought content, would have some 
affect on his ability to obtain and maintain gainful employment.  

The Board may not reject a claim for a TDIU without producing 
evidence that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Indeed, VA's duty 
to assist requires that VA obtain an examination that includes an 
opinion on the effect of the Veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 Vet. 
App. 294 (1994).  The Board finds that the evidentiary record 
does not contain an adequate opinion that addresses whether the 
Veteran's service-connected PTSD renders him unable to secure or 
follow a substantially gainful occupation.  Therefore, a remand 
is necessary for the RO to request an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who 
conducted the February 2009 VA 
examination review the entire claims 
file, including this Remand, and 
provide an addendum to the previous 
report.  The examiner is asked to 
provide a rationale in support of his 
determination that the Veteran's PTSD 
does not render him unemployable but 
that his impaired executive functioning 
skills would result in unemployability.  
The examiner is also asked to discuss 
what affects, if any, the Veteran's 
service-connected PTSD has on his 
ability to secure or follow a 
substantially gainful occupation, 
without regard to his non-service-
connected disabilities or his age.  

a.	A rationale must be provided for each 
opinion offered.  

b.	If the examiner is unable to provide 
the requested information on a 
medical or scientific basis and 
without invoking processes relating 
to guesses or judgment based upon 
mere conjecture, the examiner should 
clearly and specifically so specify 
in the report and explain why this 
is so.

c.	If the February 2009 VA examiner is 
unavailable, request that a physician 
knowledgeable in evaluating PTSD 
review the claims file (and examine 
the Veteran, if deemed necessary) and 
provide the requested information and 
opinion.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  He 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


